DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 22-25, 26-41 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by U.S. Publication No. 20160166569 based on an application by Bouvier et al. (Bouvier). 

Bouvier teaches treatment of skin thickening, i.e., epidermal hyperplasia, with brimonidine:

    PNG
    media_image1.png
    728
    418
    media_image1.png
    Greyscale

Dosages, pharmaceutical forms and pharmaceutical carriers are disclosed. 

Inventorship
The examiner notes that the instant application and Bouvier (above, share the same assignee in common (Galderma Research and Development) but the instant application does not list Bouvier as an inventor, despite the fact that the instant application exclusively claims subject matter disclosed by Bouvier.  
In this regard, Applicant is reminded that the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).



Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Bouvier in view of WO 2012001065 (WO 065).

Bouvier may not explicitly teach combination of brimonidine and oxymetazoline.  However Bouvier teaches that skin thickening can be treated with alpha-adrenergic receptor agonists that regulate EGFR response:

    PNG
    media_image2.png
    443
    424
    media_image2.png
    Greyscale



WO 065 teaches that both brimonidine and oxymetazoline are alpha-adrenergic receptor agonists:

    PNG
    media_image3.png
    191
    659
    media_image3.png
    Greyscale

In this manner it would have been obvious to combine the two agents “[i]t is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted)”, see MPEP 2144.06


Claims 22-41 are rejected under 35 U.S.C. 103 as being unpatentable over Dejovin (WO2005/115395), in view of Rabe (Jessica Rabe, et al, Photoaging: Mechanisms and Repair, 55 J AM. ACAD. DERMATOL. 1 (2006)).

Dejovin describes topical skin formulations and methods of treating inflammatory skin disorders and inflammatory reactions by the topical application of alpha 2-adrenergic receptor agonists causing vasoconstriction and the alleviation of inflammatory skin disorders. (Pg. 4). Exemplary topical skin formulations are taught as aqueous solutions, gels, creams, and ointments. (Pg. 5, 14). Exemplary alpha 2-adrenergic receptor agonists for use in such compositions and methods include brimonidine. (Pg. 9, 11). 
Preferred dosage ranges for the alpha 2-adrenergic receptor agonists used in the compositions and methods fall within the range of about 0.01-5% of the total weight of the formulation, which may suitably be applied to the skin between 1-4 times per day. (Pg. 20). Dejovin indicates that the alpha 2-adrenergic receptor agonists of the compositions and methods may suitably be combined with other treatments and medications to improve the treatment of inflammatory skin disorders, (Pg. 20), such as but not limited to topical retinoids. (Pg. 21).
Dejovin does not specify that the skin disorder is to be, for example, keratosis, skin thickening, or age spots resulting from exposure to UV radiation such as sun exposure.
Rabe teaches that exposure of the skin to the sun, and more particularly long-term UV exposure Owing to sun exposure, gives rise to a variety of effects to the skin generally referred to as photoaging. (Pg. 2). Each of keratosis, an increase in epidermal thickness, and pigmentary changes such as lentigines are attributed to the effects of UV exposure owing to the skin being exposed to the sun, and are characterized by the presence of inflammatory infiltrates, helping to define photoaging as a form of inflammatory skin disorder. (/d.). Indeed, Rabe indicates that UV radiation, such as that provided via sun exposure, (Pg. 3-4), gives rise to each of keratoses, increased pigmentation manifesting as the lentigines of the instant claims, increased inflammation and vasodilation, (Pg. 5), and increased epidermal thickness. (Pg. 6). Rabe teaches that effective treatment of photoaging of the skin and its symptoms may be achieved by the topical application of any of sunscreens and retinoids. (Pg.7-8).
It would have been prima facie obvious to one having ordinary skill in the art at the time of the instant invention to have employed the topical aqueous solution, gel, cream, or ointment formulations of alpha 2-adrenergic receptor agonists, and specifically either or both of the instantly claimed (8-bromo-quinoxalin-6-yl)-(4,5-dihydro- 1 H-imidazol-2-yl)-amine and brimonidine in concentrations falling within the range of 0.01-5% by weight of the topical composition, applied between 1-4 times daily, either alone or in combination with an additional agent such as a sunscreen or retinoid, for the treatment of keratosis, skin thickening, or lentigo arising from exposure to UV irradiation via sun exposure. One having ordinary skill in the art would have been motivated to do so because compositions and methods of treating inflammatory skin disorders using such compositions as are encompassed by the instant claims are taught by Dejovin, and via the teachings of Rabe the skilled artisan would understand that keratoses, increased pigmentation manifesting as lentigines, and increased epidermal thickness are inflammatory disorders caused by exposure to UV radiation via sun exposure, rendering each of them inflammatory skin disorders treatable by the compositions and methods of the disclosure of Dejovin.


Claims 22-41 are rejected under 35 U.S.C. 103 as being unpatentable over WO 2012001065 (WO 065) WO 2012001064 (WO 064) in view of:
Argyris, Crit Rev Toxicol. 1985;14(3):211-58, Abstract (Argyris);
McCarty et al., Melanoma Res. 2003 Aug;13(4):379-87, Abstract (McCarty)

WO 065 teaches preventing skin tumor formation or inhibiting progression of existing skin cancers, by application of alpha-adrenergic receptor agonists, such as brimonidine: 


    PNG
    media_image4.png
    560
    659
    media_image4.png
    Greyscale




    PNG
    media_image5.png
    128
    631
    media_image5.png
    Greyscale


WO 064 also teaches brimonidine compositions for the prevention and treatment of skin cancer:

    PNG
    media_image6.png
    371
    628
    media_image6.png
    Greyscale

WO 064 identifies other alpha-adrenergic agonists:

    PNG
    media_image7.png
    107
    628
    media_image7.png
    Greyscale

See MPEP 2144.06 (“It is prima facie obvious to combine two compositions each of which is taught by the prior art to be useful for the same purpose, in order to form a third composition to be used for the very same purpose.... [T]he idea of combining them flows logically from their having been individually taught in the prior art." In re Kerkhoven, 626 F.2d 846, 850, 205 USPQ 1069, 1072 (CCPA 1980) (citations omitted)”), see claim 24, for example. 
Both references describe effective amounts of alpha-adrenergic agonists.
The difference between the methods described in the primary references and the methods covered in the rejected claims is that the references do not explicitly teach prevention or treatment of epidermal hyperplasia or epidermal keratinocyte proliferation.  However, the secondary reference are added for the proposition that the skin cancers described by the primary references are characterized by epidermal hyperplasia or epidermal keratinocyte proliferation, or caused by these conditions. 
See Argyris:
“Chemically induced epidermal carcinogenesis is often divided into two stages: initiation, which involves the conversion of some epidermal cells into latent neoplastic cells, and promotion, which allows the evolution of this neoplastic change into the formation of a neoplasm. The hallmark of epidermal tumor promotion is the transformation of the normal epidermis into a hyperplastic epidermis. A major unanswered question about epidermal tumor promotion is whether the epidermal hyperplasia that characterizes promoted skin is a regenerative epidermal hyperplasia resulting from damage produced by the promoter. The opinion currently held is that the epidermal hyperplasia produced by tumor promoters is not simply a regenerative epidermal hyperplasia and possesses characteristics which a regenerative hyperplasia does not have, enabling it to evolve into an epidermal neoplasm. The purpose of this review is to present recent evidence which strongly suggests that promoter-induced epidermal hyperplasia is a regenerative hyperplasia. Three principal lines of evidence are reviewed. The first demonstrates that an epidermal regenerative hyperplasia repeatedly produced by wounding or abrasion can promote epidermal carcinogenesis in the initiated skin of mice. The second line of evidence demonstrates that the epidermal hyperplasia produced by the application of 12-O-tetradecanoyl-phorbol-13-acetate (TPA), the most powerful and widely used promoter of skin carcinogenesis, is preceded by damage to the epidermis. This strongly suggests that the epidermal hyperplasia which ensues is a regenerative hyperplasia. Thirdly, evidence is presented which demonstrates that hyperplasia-producing agents which do not promote, produce an epidermal hyperplasia which is different from that produced by tumor promoters. Finally, the review discusses the evidence which suggests that the production of a hyperplasia may be the mechanism for tumor promotion in other organs, such as the liver, bladder, and intestine.

See McCarty:
“The aim of this study was to determine whether epidermal hyperplasia overlying cutaneous human melanoma is associated with increased tumour angiogenesis, tumour growth and the potential for metastasis. Forty-two surgical specimens of cutaneous human melanoma of different depths, each containing epidermis present in the tumour-free margin, were analysed by immunohistochemistry for the expression of the pro-angiogenic molecules basic fibroblast growth factor (bFGF), vascular endothelial growth factor (VEGF) and interleukin-8 (IL-8) and the anti-angiogenic molecule interferon-beta (IFN-beta). The epidermis overlying intermediate and thick (1.0-10.0 mm), but not thin (0.5-1.0 mm), melanoma specimens was hyperplastic. Although the expression level of bFGF, VEGF and IL-8 in the epidermis directly overlying the tumour was similar to that in the distant epidermis, the expression of IFN-beta was significantly decreased in keratinocytes overlying intermediate and thick, but not thin, melanomas. The microvessel density was also increased in intermediate and thick specimens. Human melanoma cells were injected subcutaneously into nude mice. The resulting tumours were used to determine the association between overlying epidermal hyperplasia and neoplastic angiogenesis. Similar to human autochthonous melanomas, epidermal hyperplasia was found only over lesions produced by metastatic cells. Although there was no change in the expression of the pro-angiogenic molecules, the expression of IFN-beta was significantly decreased in the hyperplastic epidermis. Conditioned medium collected from cultures of the metastatic cell line induced in vitro proliferation of mouse keratinocytes, whereas conditioned medium collected from cultures of the non-metastatic cell line did not. Collectively, the data demonstrate that metastatic melanoma cells induce keratinocyte proliferation, leading to decreased expression of the negative regulator of angiogenesis, IFN-beta, and hence to increased angiogenesis.”

In this way, those of ordinary skill would have reason to apply brimonidine to prevent or treat skin tumors and cancers, including those cancers accompanied by epidermal hyperplasia or epidermal keratinocyte proliferation.  Specifically, the WO references teach preventing skin tumor formation or inhibiting progression of existing skin cancers, by application of alpha-adrenergic receptor agonists, such as brimonidine.  The secondary references are added for the proposition that these cancers can be characterized epidermal hyperplasia or epidermal keratinocyte proliferation.  Specifically, the primary references teach that the particular known technique of treating or preventing skin cancers with brimonidine was recognized as part of the ordinary capabilities of one skilled in the art.  In this manner, those of ordinary skill would have recognized that applying the known technique to those skin cancers symptomized by epidermal hyperplasia or epidermal keratinocyte proliferation would have yielded predictable results.  Accordingly, applying bromonidine to skin cancers with epidermal hyperplasia or epidermal keratinocyte proliferation would have been prima facie obvious.  Any observed effect on epidermal hyperplasia or epidermal keratinocyte proliferation would have been a necessary result of administration and bromonidine pharmacology, see MPEP 2112 (“Products of identical chemical composition can not have mutually exclusive properties." In re Spada, 911 F.2d 705, 709, 15 USPQ2d 1655, 1658 (Fed. Cir. 1990). A chemical composition and its properties are inseparable. Therefore, if the prior art teaches the identical chemical structure, the properties applicant discloses and/or claims are necessarily present. Id”). 


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KARL J PUTTLITZ whose telephone number is (571)272-0645.  The examiner can normally be reached on Monday to Friday from 9 a.m. to 5 p.m.
If attempts to reach the examiner by telephone are unsuccessful, the examiner's acting supervisor, Misook Yu can be reached at telephone number (571) 272-0839.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).


	
	
	/KARL J PUTTLITZ/           Primary Examiner, Art Unit 1642